543 U.S. 1086
AMERICAN TRUCKING ASSNS., INC., ET AL.v.MICHIGAN PUBLIC SERVICE COMMISSION ET AL.
No. 03-1230.
Supreme Court of United States.
January 14, 2005.

1
Ct. App. Mich. Motions of Chamber of Commerce of the United States of America and National Private Truck Council et al. for leave to file briefs as amici curiae granted. Certiorari granted limited to the following question: "Whether the $100 fee upon vehicles conducting intrastate operations violates the Commerce Clause of the United States Constitution."* Reported below: 255 Mich. App. 589, 662 N. W. 2d 784.